PER CURIAM.
Affirmed, without prejudice to appellant filing in the trial court a facially sufficient Florida Rule of Criminal Procedure 3.800(a) motion that identifies specific non-hearsay, record evidence that supports his claim. Burgess v. State, 831 So.2d 137 (Fla.2002); Wachter v. State, 868 So.2d 629 (Fla. 2d DCA 2004). Appellant may raise the alleged violation of Hale v. State, 630 So.2d 521 (Fla.1993), in a rule 3.850 motion *986if he can establish a valid exception to the two-year time limitation. Fla. R.Crim. P. 3.850(b).
FARMER, C.J., STONE and HAZOURI, JJ., concur.